Case 1:20-cv-20098-CMA Document 8 Entered on FLSD Docket 01/13/2020 Page 1 of 2
Case 1:20-cv-20098-CMA Document6 Entered on FLSD Docket 01/10/2020 Page 2 of 3

* AO 440 (Rev. 06/12)-Summons in a‘Civil Action:

UNITED STATES DISTRICT COURT

for the
Southern District of Florida
WINDY LUCIUS

 

Plaintiff(s)

Vv 29 - 2009F

Civil Action No. .
AMC ENTERTAINMENT HOLDINGS, INC.; AMC
ENTERTAINMENT, INC., and AMERICAN
MULTI-CINEMA, INC.

 

Nee ee Nee ee ee ee Ne Ne Ne a a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AMC ENTERTAINMENT, INC.
c/o Registered Agent CORPORATE CREATIONS NETWORK INC.
3411 SILVERSIDE ROAD
TATNALL BUILDING SUITE 104
WILMINGTON, DE 19810

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

J. Courtney Cunningham, Esq.
_J. COURTNEY CUNNINGHAM, PLLC
8950 SW 74th Court, Suite 2201
Miami, FL 33156
T: 305-351-2014
cc@cunninghampllc.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You-also must file your answer or motion with the court. :
|
!

 

Date: JAN 1 0 2020

 
Case 1:20-cv-20098-CMA Document 8 Entered on FLSD Docket 01/13/2020 Page 2 of 2

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

Civil Action No. | 49 cy-20098-CMA

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, fany) AMC ENTERTAINMENT, INC.

 

was received by me on (date) 1/13/2020

q I personally served the summons on the individual at (place)

 

ON (date). , OF

 

 

CO) [left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

 

on (date) , and mailed a copy to the individual's last known address; or

& I served the summons on (name of individual) TERRY HUNT (authorized person at the agent) , who is
designated by law to accept service of process on behalf of (name of organization) AMC ENTERTAINMENT, INC.

C/O CORPORATE CREATIONS NETWORK, INC. 3411 SILVERSIDE RD. WILMINGTON, DE 19810 on (date) 1/13/2020 AT 12: 10 PM

© I returned the summons unexecuted because , or

 

O Other (specify):

 

My. fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: 1/13/2020 a

Server's signature

DENORRIS BRITT PROCESS SERVER

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD
PO BOX 1360

WILMINGTON, DE 19899

302-475-2600

Server's address

-Additional information regarding attempted_service, etc:

SERVED: SUMMONS & COMPLAINT.

KEVIN DUNN
i NOTARY PUBLIC
OF

 

 

       

Sworn to 1/13/2020

STA

  

 

CNTUET TS, ZUM)

ETRE Sato

 
